Citation Nr: 0712623	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-34 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, described as anxiety.

2.  Entitlement to service connection for bilateral hip 
disability, described as bursitis.

3.  Entitlement to service connection for an eye disorder, 
described as a corneal scar of the right eye.

4.  Entitlement to service connection for a skin disorder, 
described as solar urticaria.

5.  Entitlement to service connection for gynecological 
disability related to an endometrial polyp.

6.  Entitlement to service connection for low back 
disability.

7.  Entitlement to service connection for bilateral hand and 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO (in part) denied 
service connection for anxiety, bursitis of the bilateral 
hips, a corneal scar of the right eye, solar urticaria, an 
endometrial polyp, chronic low back pain, and a bilateral 
hand and wrist condition.

Additional service connection issues (bilateral pes planus 
and right breast cyst) were also originally in appellate 
status, but these benefits were subsequently granted by 
rating decision in May 2004. 

The issues of service connection for an eye disorder, solar 
urticaria, and a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Psychiatric complaints and symptoms noted during service 
resolved and the veteran does not currently suffer from a 
chronic acquired psychiatric disability.

2.  The veteran's chronic bilateral hip disability was 
manifested during her active duty service.

3.  Cervical dysplasia and possible endometrial polyp were 
noted during the veteran's service, but these conditions did 
not result in any current chronic gynecological disability.

4.  The veteran's chronic bilateral wrist strain was 
manifested during her active duty service.


CONCLUSIONS OF LAW

1.  Chronic acquired psychiatric disability was not incurred 
in or aggravated in service; nor may a psychosis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Bilateral hip disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Chronic disability of the reproductive system was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Bilateral wrist strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
March 2003.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  The notice did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notice as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the claims for service 
connection for an acquired psychiatric disorder and a 
reproductive system disorder.  The RO will not be assigning 
ratings or effective dates for those claimed conditions, so 
there is no possibility of prejudice to the veteran on the 
matters of ratings or effective dates.  The Board grants 
herein the claims for service connection for bilateral hip 
disability and bilateral hand and wrist disability.  The RO 
will assign ratings and effective dates for those 
disabilities when it effectuates the grants of service 
connection.

With respect to the claims that the Board is presently 
deciding, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claims.



Psychiatric Disability

The veteran essentially contends that she has chronic anxiety 
that began during service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records show mental health 
complaints and treatment.  In August 1993, when the veteran 
was seen by a primary care practitioner for physical 
symptoms, she indicated that she felt under stress.  The 
practitioner referred the veteran for stress management 
treatment.  The veteran was seen at a mental health clinic 
two times per month from August 1993 through September 1994.  
In September and October 1993, the veteran complained of 
increased stress at work, and reported having anxiety 
attacks.  The treating practitioner prescribed medication to 
help with sleep.  In May 1994, the practitioner noted that 
the veteran was doing well, and handling job stress better.  
In July 1994, the practitioner indicated that the veteran was 
in treatment for job related stress, that she was doing well, 
and that she had no mental health disorder.  In February 
1995, the practitioner noted that the veteran's mental health 
treatment, for an occupational problem, was terminated 
because the issues were resolved.  At termination, the 
practitioner indicated that the veteran had no mental 
disorder diagnosis, and that her prognosis was good.

Primary care notes from November 1996 reflect the veteran's 
report of insomnia that she attributed to stress due to 
marital problems.  The treating practitioner prescribed 
medication for insomnia.  Later in November 1996, the veteran 
was seen at a service mental health clinic for counseling 
regarding marital discord.

In April 1998, the veteran was seen at a service mental 
health clinic to discuss stressful life situations.  In May 
1998, the mental health clinic reviewed the veteran's history 
of mental health treatment in 1993 to 1994, 1996, and 1998, 
and interviewed the veteran.  The examiner cleared the 
veteran to continue performing top secret duties.

In a February 2000 health history, the veteran reported 
anxiousness.  In a January 2001 health history, the veteran 
reported feeling anxious, and having had a panic attack in 
December 2000.  She was seen at a service mental health 
clinic in January 2001.  In April 2001, the veteran reported 
frequent chest pain, possibly due to stress.  She related a 
history of shortness of breath due to stress.  In April 2002, 
the veteran reported increased stressors.  In July 2002, she 
reported that she had personal problems, was retiring from 
service, and was anxious about lifestyle changes.  She 
indicated that she was able to cope with the stress, and the 
treating practitioner advised her of resources for 
counseling.

After service, on VA psychiatric examination in December 
2003, the veteran reported a history of having panic attacks 
once or twice a year.  She indicated that since separating 
from service she had not been in a stressful environment, and 
she had not had any panic attacks.  She reported that she was 
not in mental health treatment or on psychiatric medication.  
She stated that she had good sleep and a good appetite.  She 
did not report any anxiety.  She denied having depressed 
feelings, crying spells, or other symptoms of a mental 
disorder.  She reported that she was employed, and that she 
was divorced and had one child.  The examiner noted no 
abnormality in the veteran's mood, affect, speech, or thought 
process.  The examiner's diagnosis was panic disorder, 
without agoraphobia, resolved.

The service medical records show a history of panic or 
anxiety attacks, and of mental health treatment.  The records 
reflect the veteran's reports of her reactions to stressful 
circumstances.  Practitioners who saw her during service 
sometimes recommended counseling and medication, but did not 
assign a mental disorder diagnosis.  The service medical 
records do not tend to show that the veteran had a chronic 
mental disorder during service.  The veteran has not 
indicated that she has had symptoms of a mental disorder 
after service.  The psychiatrist who examined the veteran in 
2003 concluded that the veteran previously had a panic 
disorder, but that that condition had resolved.  There is no 
current medical diagnosis of a chronic acquired psychiatric 
disability.  

Based on the record, the Board is compelled to conclude that 
the mental health complaints and symptoms noted and treated 
during service were not manifestations of a chronic acquired 
psychiatric disability.  It appears that the inservice 
symptoms were acute in nature.  The service medical records 
suggest that the symptoms were situational rather than 
chronic.  The post-service VA examination found no basis for 
rendering a diagnosis of current chronic psychiatric 
disability.  The question of whether or not the veteran 
currently suffers from a disability is clearly medical in 
nature.  The preponderance of the competent evidence is 
against a finding that she suffers from current chronic 
acquired psychiatric disability related to her active duty 
service. 

Hips

The veteran contends that she has chronic and recurrent pain 
in both hips that began during service.  Arthritis is among 
the conditions that are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service outpatient treatment 
notes from February 1996 show that the veteran reported a one 
month history of left hip pain.  The treating practitioner 
noted tenderness of the greater trochanter.  The 
practitioner's impression was bursitis.  In February 2000, 
the veteran reported a six to eight month history of 
intermittent bilateral hip pain, increased in the last two 
weeks to pain all day, every day.  The treating 
practitioner's impression was muscular pain in the bilateral 
hips.  The practitioner prescribed physical therapy.  On 
follow-up in April 2000, physical therapy was continued.  In 
August 2000, the treating practitioner noted ongoing chronic 
hip pain consistent with bursitis and hip flexor-abductor 
dysfunction.  Treatment records from September 2000 noted 
improvement.  In July 2001, the veteran was seen for a 
recurrence of right hip pain.  The treating practitioner's 
impression was bursitis.  Physical therapy was restarted.  In 
October 2001, the veteran reported recent periods of 
bilateral hip pain that had resolved.  In a July 2002 medical 
history, the veteran reported chronic and recurrent bilateral 
hip pain.

On VA examination in December 2003, the veteran stated that 
bilateral hip symptoms developed in 1999, and were diagnosed 
as bursitis.  She reported that she presently had constant 
pain in both hips.  She stated that the hip pain made it 
difficult for her to pick up objects and to stand and walk 
for a long time.  On examination, both hips had normal ranges 
of motion, without pain.  Bilateral hip x-rays were negative.  
The examiner's impression was bilateral hip strain.

The veteran had recurrent symptoms in her hips in 1999 
through 2002.  Treating practitioners diagnosed bursitis and 
muscular dysfunction.  After service, the veteran reported 
ongoing bilateral hip pain.  The physician who examined the 
veteran in 2003 diagnosed bilateral hip strain.  The evidence 
from several years preceding and immediately following 
retirement from service tends to show ongoing disability of 
the hips.  The medical evidence shows a continuity of hip 
symptoms from service and thereafter along with a medical 
diagnosis of current chronic bilateral hip disability.  There 
is therefore competent evidence of the necessary nexus to 
service and service connection is warranted.  

Endometrial Polyp

The veteran is also seeking service connection for disability 
related to an endometrial polyp.  The veteran's service 
medical records show that she was seen in August 1978 for 
menstrual irregularities, with menstruation occurring every 
two weeks.  The examiner listed an impression of 
polymenorrhea, and prescribed medication.  Gynecological 
examinations and Pap smears were normal in 1981 and 1982.  In 
November 1985, the veteran was found to have cervical 
cellular changes consistent with mild dysplasia.  The veteran 
underwent cryotherapy in 1986 to treat the dysplasia.  
In August 1986, cytology showed marked inflammation, but was 
negative for malignancy.  Examination in April 1987 was 
negative for dysplasia.  Cytology findings were negative in 
October 1988.  Some irregularity was noted on a Pap smear in 
January 1992.   A March 1994 gynecological examination had 
normal findings.

In June 1998, the veteran reported experiencing 
intermenstrual bleeding since February 1998.  A biopsy was 
performed in June 1998.  The examining pathologist found 
proliferative-type endometrium, with occasional fragments 
with a suggestion of polypoid architecture.  There were also 
benign-appearing endocervical/lower uterine segments.  There 
was no hyperplasia and no evidence of malignancy.  The 
treating practitioner listed an impression of possible 
endometrial polyp.  No immediate intervention was planned.  
Later in 1998, and in 1999, the veteran received pregnancy 
care.  Her child was delivered by cesarean section in 1999.  
In August 2001, a Pap smear was negative.

On VA examination in December 2003, the veteran reported that 
she had regular menstruation and no gynecological symptoms.  
She indicated that she was not under treatment for a 
gynecological condition.  On examination, a speculum 
examination and a Pap smear were unremarkable.

The factual evidence shows that the veteran received 
treatment in service in 1986 for cervical dysplasia, and 
possible endometrial polyp was noted in 1998.  The medical 
records, however, do not identify any chronic gynecological 
disorder related to the dysplasia or the possible polyp.  
Examination in December 2003 did not result in a medical 
diagnosis of any current chronic gynecological disability.  
As the veteran does not have any current disability shown by 
competent evidence to be related to the 1998 finding of 
possible endometrial polyp, the Board must deny the claim for 
service connection for gynecological disability related to an 
endometrial polyp.

Disability of Hands and Wrists

The veteran contends that bilateral hand and wrist disability 
began during service.  Her service medical records show 
scattered complaints regarding the hands or wrists.  In 
November 1996, she was seen for pain in the right side of her 
neck, with pain and numbness radiating into her right arm and 
hand.  The treating practitioner's impression was neck 
strain.  In August 1997, the veteran was seen with a one day 
history of numbness in her right arm and hand.  The physician 
listed an impression of paresthesia.

On VA examination in December 2003, the veteran indicated 
that she had worked with computers extensively during 
service.  She reported a two year history of a popping 
sensation in the left wrist when using the computer, and a 
funny bone sensation in the wrists when flexing the wrists or 
pulling with the wrists.  She related a pulling sensation, 
with soreness, in both hands with certain motions of the 
wrists.  She indicated that she was not in treatment for the 
wrist and hand symptoms.  The examining physician found full 
ranges of motion of the wrists and hands, without evidence of 
pain on motion.  X-rays of the wrists and hands showed no 
abnormalities.  There was no evidence of weakness or 
incoordination of the wrists or hands.  The examiner provided 
a diagnosis of bilateral wrist strain, and found that there 
was no disorder to diagnose in the hands.

The veteran  reports that the symptoms in her wrists began 
prior to separation from service.  There is no reason to 
doubt her credibility, and the Board notes that the veteran 
filed her claim just a few months after discharge from 
service.  Moreover, as noted above, the service medical 
records do include at least one entry showing pertinent 
symptoms.  On VA examination in 2003, the examiner diagnosed 
bilateral wrist strain.  The veteran's hand and wrist 
complaints have been medically diagnosed as bilateral wrist 
strain.  The Board finds a sufficient evidence of a 
continuity of symptoms to relate the disability to service.  
Service connection for bilateral wrist strain is therefore 
warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  Entitlement to service connection 
for gynecological disability related to an endometrial polyp 
is not warranted.  To this extent, the appeal is denied. 

Entitlement to service connection for bilateral hip strain is 
warranted.  Entitlement to service connection for bilateral 
wrist strain is warranted.  To this extent, the appeal is 
granted.


REMAND

Right Eye Scar

The veteran is seeking service connection for a scar of the 
right eye.  The service medical records include reports of 
eye examinations.  On optometry examination in October 1993, 
the examiner noted a scar on the cornea of the right eye.  In 
2001, the veteran reported seeing an object that looked like 
a hair in her left eye.  In October 2001, a private 
ophthalmologist noted atrophic retinal holes in the veteran's 
left eye.

On VA examination in December 2003, the veteran reported 
having eye problems since 1987.  She stated that she had been 
told she had floaters and possible retinal detachment.  The 
examining physician stated that the veteran's eyes appeared 
normal.  The examiner listed an impression of early retinal 
detachment, but indicated that a definitive diagnosis would 
be deferred for an ophthalmological examination.

The available evidence leaves questions about the nature of 
any current disorders of the veteran's eyes, and the likely 
relationship of current disorders to findings noted during 
service.  The Board will remand the issue for an 
ophthalmological examination, with review of the claims file, 
and an opinion regarding the likely etiology of any current 
eye disorders.

Solar Urticaria

The veteran received treatment in service for a skin disorder 
diagnosed as solar urticaria.  The records show that the 
solar urticaria was intermittently symptomatic.  The disorder 
was noted several times during service, including during the 
years preceding the veteran's retirement from service.  At 
the VA examination in December 2003, the veteran reported 
that she continued to have intermittent outbreaks of solar 
urticaria on her arms and legs.  There were no manifestations 
of solar urticaria at the time of the examination.  In her 
September 2004 substantive appeal, the veteran noted that 
several of the conditions for which she claimed service 
connection were chronic, but intermittently varied between 
acute and sub-acute.  As the solar urticaria manifested 
multiple times in the period preceding the veteran's 
separation from service, the Board will remand the issue for 
a new dermatological examination to obtain findings as to 
whether the condition has continued after service.

Low Back Disability

The veteran's service medical records show her reports of low 
back pain following a motor vehicle accident in 1989, and of 
chronic low back pain from 1999 forward.  In the report of a 
December 2003 VA examination, the examiner did not include a 
low back disorder among the list of claimed conditions.  The 
examiner provided some findings with respect to the veteran's 
low back, but did not order x-rays of the lumbosacral spine, 
and did not provide a diagnosis with respect to the low back.  
The Board will remand the issue for a new VA orthopedic 
examination, with review of the claims file, to determine the 
current condition of the veteran's low back, and to provide 
an opinion as to the likely etiology of any current low back 
disorder.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA ophthalmology examination to address 
the likely etiology of any current 
disability of either or both eyes.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should provide 
diagnoses for each current eye disorder, 
to include findings as to whether there is 
(1) any scarring in the right cornea, or 
(2) any retinal detachment in either or 
both eyes.  With respect to each current 
eye disorder, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disorder is causally 
related to service, or is a continuation 
of a disorder noted during service.

2.  The RO should schedule the veteran for 
a VA dermatology examination (if possible, 
during a period of exacerbation or flare-
up) to obtain current findings with 
respect to the veteran's claim for service 
connection for solar urticaria.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should report 
whether there is any evidence of current 
or recent solar urticaria.  If symptoms or 
residuals of solar urticaria are noted, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the solar urticaria is causally 
related to service, or is a continuation 
of solar urticaria noted during service.

3.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
nature and likely etiology of any current 
disability of the low back.  The examiner 
must be provided with the veteran's claims 
file for review.  The examiner should 
order x-rays of the veteran's lumbosacral 
spine.  After examining the veteran and 
reviewing the claims file, the examiner 
should provide a diagnosis for any current 
low back disorder.  If any current low 
back disorder is found, the examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
current disorder is causally related to 
service, or is a continuation of a 
disorder noted during service.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's any of the 
remanded claims can be granted.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


